


110 HR 3460 IH: To amend the National Trails System Act to extend the

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3460
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to extend the
		  Lewis and Clark National Historic Trail.
	
	
		1.Short titleThis Act may be cited as the Lewis
			 and Clark National Historic Trail Amendments Act of 2007.
		2.FindingsCongress finds as follows:
			(1)The National
			 Trails System was established in 1968 to provide additional recreational
			 opportunities and promote preservation of access to outdoor areas and
			 historical resources of the nation, and has been amended over time to recognize
			 new categories of trails and to expand site designations.
			(2)The Lewis and Clark
			 National Historic Trail, as designated in 1978, omits several historically
			 significant sites relevant to the Lewis and Clark expedition.
			(3)Lewis and Clark
			 first came together at the Falls of the Ohio, located at Clarksville, Indiana,
			 and Louisville, Kentucky, to plan and prepare for their expedition.
			(4)The Corps of
			 Discovery was formed at the Falls of the Ohio when Lewis and Clark selected the
			 first enlisted members of the expedition and members were sworn into the army
			 during a ceremony witnessed by General George Rogers Clark.
			(5)On July 13, 2001,
			 the National Park Service certified the Falls of the Ohio State Park as an
			 official Lewis and Clark site associated with the Lewis and Clark National
			 Historic Trail.
			(6)On July 22, 2002,
			 the National Park Service certified Historic Locust Grove in Louisville,
			 Kentucky, as an official Lewis and Clark site associated with the Lewis and
			 Clark National Historic Trail.
			(7)The National
			 Council of the Lewis and Clark Bicentennial has designated the Falls of the
			 Ohio as a national signature event site in October, 2003, to commemorate the
			 bicentennial of the important events that occurred in Clarksville, Indiana, and
			 Louisville, Kentucky.
			(8)The areas in and
			 around Clarksville, Indiana, and Louisville, Kentucky, including the Falls of
			 the Ohio, are the sites of events pivotal to the Lewis and Clark expedition and
			 merit protection and recognition as components of the Lewis and Clark National
			 Historic Trail.
			3.Extension of
			 Lewis and Clark National Historic TrailSection 5(a)(6) of the National Trails
			 System Act (16 U.S.C. 1244(a)(6)) is amended—
			(1)in
			 the first sentence, by striking The and inserting (A)
			 The; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(B)In addition to the
				route designated in subparagraph (A), the trail shall include the route
				traveled by Lewis and Clark from the Falls of Ohio, located in Clarksville,
				Indiana, and Louisville, Kentucky, to Wood River,
				Illinois.
					.
			
